        Case 2:12-cv-00601-ROS Document 3396 Filed 10/30/19 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
                                 CIVIL MATTER – GENERAL

Phoenix/Prescott Division

Case No.: CV-12-0601-PHX-ROS               DATE: October 30, 2019

Title: Parsons, et al. v. Ryan, et al.
       Plaintiffs        Defendants

HONORABLE DEBORAH M. FINE (70CD)

Deputy Clerk:                 A. Herrera
Court Reporter/ECR:           NA

APPEARANCE:
Amy Fettig and Maya Abela for Plaintiffs, also in attendance Eldon Vail
Rachel Love for Defendants, also in attendance Tara Diaz and Kevin Curran


PROCEEDINGS:              Open Court        X   Chambers       Other

Settlement discussions took place. The parties had productive discussions; all parties
participated fully and in good faith.


Begin: 1:30 PM
End: 4:17 PM
Time in court: 2 hrs. 47 mins.
